Citation Nr: 0903448	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-22 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to July 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for hearing loss and 
tinnitus.

This case was remanded for further development in a July 2007 
Board decision.

In a November 2008 decision, the RO awarded service 
connection for bilateral hearing loss, and assigned a 10 
percent disability rating effective December 29, 2005.  As a 
result, that issue is no longer in appellate status.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Current tinnitus has not been demonstrated.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided VCAA required notice regarding his service 
connection claim, in correspondence sent to the veteran in 
January 2006, March 2006, and September 2007.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his service 
connection claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  In 
particular, the March 2006 and September 2007 letters 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

Duties to Assist

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his service 
connection claim.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records and VA 
treatment records.  The veteran was also afforded a VA 
examination in connection with his claim.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including tinnitus, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service treatment records contain no findings of tinnitus.  A 
February 1952 medical examination report shows the veteran's 
ears were considered normal.  The July 1952 discharge 
examination was also negative for findings related to 
tinnitus.  The veteran's ears were considered normal.

In his December 2005 claim, the veteran reported that during 
service he was exposed to significant noise as a result of 
working approximately 150 feet from a flight line used by jet 
bombers.  He did not specifically report tinnitus.

The available post-service medical records are completely 
negative for any findings of tinnitus.  The veteran was 
afforded a VA examination in December 2007 for evaluation of 
his claims.  The examiner indicated that the veteran denied 
tinnitus.

While the veteran is competent to report in-service noise 
exposure, as well as his symptoms, he has not reported any 
symptoms of tinnitus during service or since.  There is no 
other evidence that the veteran has tinnitus.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present tinnitus 
disability (and, if so, of a nexus between that tinnitus and 
service), there can be no valid claim for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 143-144 (1992).

The weight of the evidence is against a grant of service 
connection. As such, the benefit of the doubt rule is not for 
application and the claim is denied. See 38 U.S.C.A. § 
5107(b).

ORDER

Service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


